This Cause coming on this Day to be heard on Bill of Revivor and Answer, Mr. Charles Cotesworth Pinckney opened the Nature and Scope of the Bill and Mr. Rutledge the Nature and Scope of the Answer The Court then on hearing Counsel on both Sides did Order and decree That the Complainant Alexander and Elizabeth his Wife are now well intitled to all and singular the Estate  Real and personal of the said John Izard deceased and the part or share of the Real and personal Estate of the said Paul Jenys deceased particularly mentioned in the pleadings in this Cause And that a Settlement and conveyance of such real and personal Estate as is herein after specified which is computed to be of the value of Twenty Thousand pounds Sterling money of Great Britain be made and [blank].